Exhibit 21 Subsidiaries of China Executive Education Corp. Name of Subsidiary Jurisdiction of Organization % Owned Surmounting Limit Marketing Adviser Limited Hong Kong 100% Most Wise Development Limited Hong Kong 100% Magic Your Life Mentor Group Limited Hong Kong 100% Top Creation International Investment Limited Hong Kong 100% Top Wealth Capital Investment Limited Hong Kong 100% Hangzhou MYL Business Administration Consulting Co., Ltd. PRC 100% Shanghai MYL Business Administration Consulting Co. Ltd. PRC 100% Hangzhou MYL Commercial Services Co., Ltd.* PRC N/A Hangzhou Gongshu MYL Training School * PRC N/A * represents variable interest entity (“VIE”)
